Citation Nr: 0800124	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, granted service connection 
for PTSD at a 30 percent disability rating, effective October 
29, 2003.


FINDING OF FACT

The veteran has a global assessment of function (GAF) score 
of 55; he has trouble maintaining social relationships as he 
is isolated; he does not have deficiencies in most of the 
areas of work, school, family relations, judgment and 
thinking.


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in a letter dated August 2005, the RO informed 
the veteran of the evidence needed to substantiate 
entitlement to service connection, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA any evidence that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.  The letter did 
not provide notice on the effective date element, but as just 
noted, such notice was not required.

There was a timing deficiency with the August 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in 
December 2003.  No changes have been reported in the 
disability since this examination.  VA is obligated to 
provide a new examination when there is evidence of a change 
in the disability since the last examination, but the mere 
passage of time does not trigger that duty.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007).  

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.  The criteria for a 70 percent rating are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Factual Background

In December 2003 the veteran underwent a VA examination for 
his PTSD.  The veteran reported seeing members of his unit 
killed while he was in Vietnam.  He reported having had 
significant difficulties with intrusive thoughts about these 
events along with traumatic nightmares.  These have led to 
physical and psychological reactions.  The examiner noted 
that the veteran had a stroke six years ago that required the 
removal of a blood clot.  Since that time the veteran's 
memory had been poor in an intermittent fashion.  Some days 
he cannot remember and other days he remembers well.  
However, the veteran vividly remembered the things that 
happened to him, especially as a forward observer during his 
tour of duty.

The veteran took Lorazepam for his nervousness and anxiety.  
The veteran was married but his wife described him as 
frequently being moody and unhappy.  He frequently felt sad 
and helpless but had no suicidal or homicidal thoughts.  The 
veteran spent a lot of time watching television and did not 
have any close friends.  He had lost interest in some the 
things that used to be enjoyable for him.  The veteran also 
felt a definite numbing of his emotional reaction since his 
time in the service.  Since his stroke, the veteran had not 
worked.

The veteran's sleep was impaired as he got only two to three 
hours of sleep a night and occasionally woke up with combat 
dreams or nightmares.  Occasionally the veteran had an 
olfactory hallucination of the smell of a dead person but 
there was no other hallucinatory experience to report.  The 
examiner stated that the veteran suffered from emotional 
numbing and a feeling of impending doom.  His sleep was 
disturbed.  Excessive irritability was a problem and the 
veteran felt bad about taking it out on his wife at times.  
Orientation and intellectual functioning were intact and 
insight and judgment were good.  The veteran had depressed 
mood but not suicidal ideation.  A global assessment of 
functioning (GAF) score of 55 was reported.

Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The veteran had repeated sleep disturbances, trouble 
maintaining social relationships and had been isolated.  
Additionally, the veteran tended to avoid contact, was 
frequently irritable and suffered from emotional numbing and 
a feeling of impending doom.  

The Board finds that the veteran's symptoms approximate the 
criteria for a 50 percent evaluation from the initial date of 
service connection.  While all the criteria necessary for a 
50 percent disability evaluation have not been met, the 
overall symptomatology more closely approximates that for a 
50 percent disability evaluation. 

Turning to the question of whether more than a 50 percent 
evaluation is warranted, the Board must consider whether 
there are deficiencies in most of the areas described in the 
criteria for a 70 percent evaluation.  

The veteran has documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.  
However, the veteran had no notable deficiencies in judgment 
or thinking.  There was no evidence of significant impairment 
in cognitive functioning.  

Additionally, the veteran's GAF score of 55 suggests no more 
than moderate impairment.  American Psychiatric Association:  
DSM IV.  

Since the veteran did not have deficiencies in most of the 
areas needed for a 70 percent evaluation, that rating is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Again, the veteran has not worked during the appeal period 
due to a non-service-connected disability.  There is no 
evidence or contention that PTSD causes marked interference 
with employment.  Additionally, the record does not reflect 
hospitalization for PTSD.  Therefore, in considering the 
current severity of his disability, frequent hospitalization 
has not been shown and referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

Based on the foregoing, the Board concludes that, a 50 
percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 


ORDER


Entitlement to initial disability rating of 50 percent for 
post-traumatic stress disorder (PTSD) is granted, effective 
October 29, 2003. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


